Filed 10/4/16 P. v. Stevens CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B268146

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA101531)
         v.

JAMES CHARLES STEVENS,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, Laura L.
Laesecke, Judge. Affirmed.
         John L. Staley, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez and
Andrew S. Pruitt, Deputy Attorneys General, for Plaintiff and Respondent.
                                     I. INTRODUCTION
       Defendant, James Charles Stevens, appeals from an order denying his Penal Code
section 1170.18, subdivision (a) resentencing petition.1 As will be noted, at no time was
a defendant charged with nor convicted of offenses which rendered him eligible for
resentencing. And, he is estopped to contest his state prison sentence because he entered
into a sentence bargain. We affirm the order.
                                     II. BACKGROUND
       On November 4, 2014, California voters adopted Proposition 47, including section
1170.18. (Prop. 47, § 14, as approved by voters, Gen. Elec. (Nov. 4, 2014).) On March
31, 2015, after section 1170.18 was adopted, defendant committed several offenses. In
the amended felony complaint, defendant was charged with theft in violation of section
484e, subdivision (d), acquiring or retaining possession of access cards (count 2, 3 and 4).
In addition, defendant was charged in count 5 with forgery relating to an item exceeding
$950 in value. Further, the amended felony complaint alleges defendant had previously
been convicted of a serious felony, a violation of section 245, subdivision (a)(1). (§§
667, subd. (e)(2)(C), 1170.18, subd. (i); 1192.7, subd. (c)(31).) Finally, the amended
felony complaint alleges that defendant had previously served nine prison terms (§
667.5, subd. (b).)
       On May 14, 2015, defendant appeared before Judge Judith L. Meyer. Defendant
entered into a sentence bargain with Judge Meyer. He agreed to serve five years in
prison. Judge Meyer stated defendant faced from 14 to 15 years in potential custody if
convicted on all counts. Judge Meyer stated he would be required to serve 80 percent of
the term if convicted on all the charged counts in prison. In exchange for the five year
prison term, defendant pled guilty to all the counts and admitted all the prior serious
felony and prison term allegations. Defendant, without objection, was then sentenced to
state prison for five years.

       1   Further statutory references are to the Penal Code.



                                               2
       On September 9, 2015, defendant filed a section 1170.18, subdivision (a)
resentencing petition as to his three convictions under section 484e, subdivision (d)
(counts 2, 3 and 4). Judge Laura L. Laesecke denied the resentencing petition. Judge
Laesecke ruled: “The felony conviction is for an offense that does not qualify under
Penal Code § 1170.18 (a) or (f). All counts.”

                                     III. DISCUSSION
       We affirm the denial order. First, the plain language of section 1170.18,
subdivision (i) states defendant was at all times pertinent to this proceeding ineligible for
resentencing. (In re Lucas (2012) 53 Cal. 4th 839, 849; People v. Lawrence (2000) 24
Cal. 4th 219, 230-231) Section 1170.18, subdivision (i) states, “The provisions of this
section shall not apply to persons who have one or more prior convictions for an offense
specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section
667. . . .” The amended felony complaint alleges defendant was previously convicted of
violating section 245, subdivision (a)(1), a serious felony. It bears emphasis, the
amended felony complaint expressly states that the prior aggravated assault conviction
involved a serious felony. Defendant expressly admitted that he had previously been
convicted of violating section 245, subdivision (a)(1) as charged in the felony complaint.
Thus, defendant admitted that he had previously been convicted of a serious felony.
Hence, defendant was ineligible for resentencing. (Pen. Code, §§ 1170.18, subd. (i),
1192.7, subd. (c)(31); see People v. Banuelos (2005) 130 Cal. App. 4th 601, 605; People v.
Haykel (2002) 96 Cal. App. 4th 146, 149-150; People v. Winters (2001) 93 Cal. App. 4th
273, 280; Williams v. Superior Court (2001) 92 Cal. App. 4th 612, 617.)
       Second, on May 14, 2015, defendant entered into a sentence bargain with Judge
Meyer. He agreed to serve five years in state prison. Judge Meyer stated defendant faced
from 14 to 15 years. Judge Meyer stated he would be required to serve 80 percent of the
term in prison if convicted on all the charged counts if the case proceeded to trial.
Further, defendant was advised he intentionally would be subject to postrelease
supervision if convicted as charged. (§ 3000.08, subd. (b); see People v. Nuckles (2013)


                                              3
56 Cal. 4th 601, 608, fn. 4.) In exchange for the five year prison term, defendant pled
guilty to all the counts and admitted all the prior serious felony and prison term
allegations. Thus, defendant is estopped to challenge the terms of his sentence bargain
with Judge Meyer which required he serve five years in prison. (People v. Hester (2000)
22 Cal. 4th 290, 294-295; People v. Jones (2013) 217 Cal. App. 4th 735, 743-746; People
v. Chatmon (2005) 129 Cal. App. 4th 771, 772-773; People v. Vera (2004) 122 Cal. App. 4th
970, 983; People v. Cole (2001) 88 Cal. App. 4th 850, 872-873; People v. Nguyen (1993)
13 Cal. App. 4th 114, 122-123; People v. Ellis (1987) 195 Cal. App. 3d 334, 347-345.)
Judge Laesecke correctly denied defendant’s section 1170.18, subdivision (a)
resentencing petition.
                                     IV. DISPOSITION
       The order denying defendant’s Penal Code section 1170.18, subdivision (a)
resentencing petition is affirmed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P.J.



       I concur:



       RAPHAEL, J.




         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                             4
BAKER, J., Concurring



       Defendant James Stevens committed the offense of conviction on March 31, 2015,
after Proposition 47, the Safe Neighborhood and Schools Act, took effect on November
5, 2014. Penal Code section 1170.18, added by Proposition 47, provides no authorization
for defendant to file a petition to recall his sentence; subdivision (a) only authorizes a
person to file such a petition if he or she “would have been guilty of a misdemeanor
under the act that added this section (“this act”) had this act been in effect at the time of
the offense . . . .” (See also Penal Code, § 1170.18, subd. (f).) Because Proposition 47
was in effect at the time of defendant’s offense, defendant’s petition should have been
dismissed.




                                    BAKER, J.